Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 1 of 38




      EXHIBIT A
         Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 2 of 38


                                                                U.S. Department of Justice




                                                               United States Attorney
                                                               District of Arizona
                                                             Two Renaissance Square               Main: (602) 514-7500
                                                             40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                             Phoenix, AZ 85004-4408

                                                             May 24, 2018




Paul J. Cambria Jr.                   Jim Grant                                       Robert Corn-Revere
Attorney at Law                       Davis Wright Tremaine, LLP                      Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,          1201 Third Avenue,                              1919 Pennsylvania Avenue N.W.,
LLC                                   Suite 2200                                      Suite 800
42 Delaware Ave, Suite 120            Seattle, WA 98101                               Washington, DC 20006
Buffalo, NY 14202                     (attorney for Lacey and Larkin)                 (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienart, Jr., Esq.          Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
Bienart, Miller & Katzman,            1313 E. Osborn Road,                            2930 East Camelback Road,
PLC                                   Suite 100                                       Suite 205
903 Calle Amanecer, Suite 350         Phoenix, AZ 85014                               Phoenix, AZ 85016
San Clemente, CA 92673                (attorney for Jed Brunst)                       (attorney for Scott Spear)
(attorney for James Larkin)

KC Maxwell, Esq.                      Mike Piccarreta, Esq.                           Steve Weiss
Law Office of K.C. Maxwell            Piccarreta Davis Keenan Fidel, PC               Attorney at Law
235 Montgomery Street,                2 East Congress Street,                         Karp & Weiss, PC
Suite 1070                            Suite 1000                                      3060 North Swan Rd.
San Francisco, CA 94104               Tucson, AZ 85701                                Tucson, AZ 85712
(attorney for Dan Hyer)               (attorney for Andrew Padilla)                   (attorney for Joye Vaught)


          Re:      U.S. v. Michael Lacey, et.al.
                   CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

         Pursuant to your request for discovery and the government's obligations under Fed. R.
  Crim. P. 16 and the stipulated scheduling order in this case, please find enclosed two hard drives
  containing the government's initial disclosure.' The drive labeled Hard Drive #1 contains the
  following Bates Stamped records:

  1 Hard Drives containing disclosure for defendants Michael Lacey and James Larkin are being provided to Paul J.
  Cambria Jr. and Thomas H. Bienart Jr., respectively.
           Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 3 of 38


Lacey, et. al. Discovery Letter 1
May 24,2018
Page 2


       •    USAO 108 Subpoena — D0J-BP-0000000001-D0J-BP-0001037594
       •    Permanent Subcommittee Investigation (PSI) — D0J-BP-0001037595-D0J-BP-
            0002102561
       •    USAO 359 Subpoena — D0J-BP-0002102562-D0J-BP-0002137199
       •    California Department of Justice — D0J-BP-0002137200-D0J-BP-0003851025
       •    Carl Ferrer Gmail — D0J-BP-0003851026-D0J-BP-0004425148
       •    Additional Co-Star2 — D0J-BP-0004425149-D0J-BP-0004425622
       •    SW Applications/Affidavits and Sealed GJ Pleadings/Orders — D0J-BP-0004425623-
            D0J-BP-0004426152
       •    USAO 108 Subpoena (supplemental) — D0J-BP-0004426153-D0J-BP-0004426710

The drive labeled Hard Drive #2 contains Co-Star Bates Stamped records 17-0040000000001-
17-0040005901038 and 17-0040 MOBILE 000000001-17-0040_MOBILE_000047872.

         Any discovery provided which is not mandated by court order, the Federal Rules of
Criminal Procedure, federal statute, or federal case law is provided voluntarily solely to expedite
litigation of this case. Additional Rule 16 discovery within the government's possession will be
provided to you by the court-imposed compliance deadline of December 3, 2018. The remainder
of this letter sets forth government requests, and concludes with general discovery expectations.

            A.      Defense requests

         Pursuant to Rule 16.1 of the Arizona Local Rules of Criminal Procedure and Rules 12(b)(4)
and 16(a)(1)(A) & (B) of the Federal Rules of Criminal Procedure, the government gives notice of
its intent to use at trial the following information: (1) the substance of any relevant oral statements
made by the defendant before or after arrest in response to interrogation by any person then known
to the defendant to be a government agent if such statements will be used at trial; (2) any relevant
written or recorded statements made by the defendant before or after arrest in response to
interrogation by any person then known to the defendant to be a government agent; (3) any written
record containing the substance of any relevant oral statement made before or after arrest if the
defendant made the statement in response to interrogation by a person the defendant knew was a
government agent; and (4) any recorded testimony by the defendant before a grand jury relating to
the charged offense. In the event that additional evidence of this nature becomes available, it will
be provided to you as part of the discovery process.

        In the event that any interview notes subsequently prove to be discoverable, and pursuant
to U.S. v. Harris, 543 F.2d 1247 (9th Cir. 1976), federal government agents have preserved and
will continue to preserve any notes of interviews with the defendants in this case.

        The United States does not share the view, nor is it aware of authority to support the
position, that the Sentencing Guidelines create additional defense discovery privileges. Please be
advised that the United States will continue to comply with its discovery obligations pursuant to


2   Co-Star records produced to the government without assigned bates numbers.
       Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 4 of 38


Lacey, et. al. Discovery Letter 1
May 24,2018
Page 3

applicable constitutional requirements, federal discovery rules, and applicable case law, including
but not limited to Brady v. Maryland, 373 U.S. 83 (1963).

         Pursuant to Rule 16(a)(1)(F) & (G), the government intends to use expert testimony at trial.
The government will supplement this response by the deadline specified in the scheduling order
(i.e., December 14, 2018) after the experts have been retained and their reports have been prepared
and their intended testimony is known.

        Pursuant to Rule 404(b) of the Federal Rules of Evidence, the discovery now being
provided to you (as well as the discovery materials that will be produced in the future) may relate
to other acts by the defendant which may be relevant to the actions of the defendant that resulted
in the criminal charges in this case. This letter serves as notice of the government's intent to use
this evidence at trial.

        You have also requested notice of all evidence which may be used at trial by the
government. Pursuant to Rule 12(b)(4)(B) and Rule 16(a)(1)(E), the government may use all
evidence disclosed at trial. The government reserves the right to supplement the evidence
disclosed prior to trial.

        B.        Government requests

         Please also consider this letter the government's request for reciprocal discovery pursuant
to Rule 16(b)(1)(A) and (B) of the Federal Rules of Criminal Procedure by the court-imposed
March 4, 2019 deadline. I am requesting permission to inspect and copy or photograph any books,
papers, documents, photographs, tangible objects, or copies of portions thereof, which are in your
possession, custody or control, and which you intend to introduce as evidence in your case-in-chief
at trial. We also request permission to inspect and copy or photograph any results or reports of
physical or mental examinations, scientific tests or experiments made in connection with the case,
or copies thereof, within your possession, custody, or control, which you intend to introduce as
evidence in your case-in-chief at trial, or which were prepared by a witness whom you intend to
call at trial.

        Pursuant to Rule 16(b)(1)(C), I am requesting a written summary of any expert testimony
the defendant intends to use as evidence at trial by the court-imposed March 14, 2019.

        I also wish to respectfully call your attention to Rules 12.1, 12.2, and 12.3 of the Federal
Rules of Criminal Procedure with respect to the defenses of alibi, mental capacity and public
authority. Failure to comply with the time limits of those rules may result in a refusal by the court
to pennit testimony in support of those defenses.

        Pursuant to Rule 12.1(a) of the Federal Rules of Criminal Procedure, the government
specifically requests that the defendant serve upon the undersigned a written notice of intention to
offer an alibi defense within ten days of the receipt of this letter. Please include in your response
each specific place your client claims to have been as well as the names, addresses, and telephone
numbers of any witnesses upon whom you intend to rely to establish the alibi. The government
hereby states that the offenses were committed on the dates set forth in the charging document and
      Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 5 of 38


Lacey, et. al. Discovery Letter 1
May 24, 2018
Page 4

that the offenses were committed at the locations indicated in the charging document and/or
discovery materials.

         C.       General expectations

       To avoid delay during the trial, it is my intention that information, statements, and reports
discoverable under the Jencks Act and Fed. R. Crim. P. 26.2 which are not provided sooner will
be produced by the court-imposed February 25, 2019 deadline. In order to avoid delay in the
defense obligations under Rule 26.2, please provide me with any typed, handwritten or recorded
statements made by any defense witnesses other than the defendant by the court-imposed May 27,
2019 deadline..

         We have no desire to prosecute the wrong person, and would appreciate the opportunity to
evaluate the necessity of proceeding in light of any information you have indicating that your client
did not commit the offense or offenses charged. Please communicate this request to your client so
that, through you, we can receive and consider any such information.

       Finally, the government will comply with, and expects reciprocal compliance with, Fed. R.
Crim. P. 16(c), which states as follows:

        "A party who discovers additional evidence or material before or during trial must
        promptly disclose its existence to the other party or the court if: (1) the evidence
        or material is subject to discovery or inspection under this rule; and (2) the other
        party previously requested, or the court ordered, its production."
       Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 6 of 38


Lacey, et. al. Discovery Letter 1
May 24, 2018
Page 5

Thank you for your cooperation. Please call with any questions or concerns.

                                                         Sincerely,

                                                         ELIZABETH A. STRANGE
                                                         First Assistant United States
                                                         Attorney
                                                         s/Kevin M. Rapp
                                                         KEVIN M. RAPP
                                                         MARGARET PERLMETER
                                                         PETER S. KOZINETS
                                                         ANDREW STONE
                                                         Assistant U.S. Attorneys
                                                         JOHN J. KUCERA
                                                         Special Assistant U.S. Attorney
                                                         REGINALD E. JONES
                                                         Senior Trial Attorney, USDOJ

KMR/sh
Enclosures
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 7 of 38




      EXHIBIT 13
        Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 8 of 38




i:   DavisWright
      Tremaine LLP
                                                                     Suite 2200
                                                                     1201 Third Avenue
                                                                     Seattle, WA 98101-3045

                                                                     James Grant
                                                                     206-757-8096 tel
                                                                     206-757-7096 fax

                                                                     jimgrant@dwt.com




VIA EMAIL & HAND DELIVERY

September 15, 2017

Dominic Lanza
Kevin M. Rapp
Office of the United States Attorney
District of Arizona
40 North Central Ave., Suite 1200
Phoenix, AZ 85004-4408
DLanza@usa.doj.gov
Kevin.Rapp@usdoj.gov

Reginald E. Jones
United States Department of Justice
1400 New York Ave., N.W.
Washington, DC 20530
Reginald.Jones4@usdoj.gov

          Re:   Production in Response to Grand Jury Subpoena No. 16-04-108

Dear Counsel:

I write in response to your email of September 7 inquiring about production of materials in
response to Grand Jury Subpoena No. 16-04-108 in light of the issuance of the Ninth
Circuit's mandate. From DOJ's representations to the Ninth Circuit, we understand that you
already have the materials covered by the subpoena, but we are producing them again with
the hard copy version of this letter. We are also providing privilege logs. Please note that
among the privileged documents that have been identified but not produced are ones that
were inadvertently produced previously (and were identified) to the U.S. Senate Permanent
Subcommittee on Investigations.

We are also providing a sheet providing instructions and passwords for accessing the
documents on the hard drive.

Will you please send me a note acknowledging your receipt of the hard drive. Further, I
suggest we provide a joint statement to the District Court that Backpage and Mr. Ferrer have
complied with the Court's April 7 order. If you are agreeable, I will send a draft.



Anchorage       New York        Seattle
Bellevue        Portland        Shanghai
Los Angeles     San Francisco   Washington, D.C.                                        x wpm dwt.corn
      Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 9 of 38




Messrs. Lanza, Rapp and Jones
September 15, 2017
Page 2

Sincerely,

DAVIS WRIGHT TREMAINE LLP


             /9--7

7=7
James C. Grant

Enclosure (w/ hardcopy version of letter)

cc:    Tom Henze
       Janey Henze Cook
       (w/o encl.)
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 10 of 38




       EXHIBIT C
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 11 of 38




From:               Jones, Reginald (CRM)
To:                 Paul Cambria; Rapp, Kevin (USAAZ)
Cc:                 Erin E. McCampbell
Subject:            RE: Discovery updates
Date:               Tuesday, August 14, 2018 12:38:00 PM
Attachments:        17-0040 005368175.pdf
                    17-0040 000002818.pdf
                    17-0040 000337834. oclf
                    17-0040 005364265. oclf
                    17-0040 005369208.pdf
                    17-0040 005368419.pdf
                    17-0040 005366927.pdf
                    17-0040 000043883.pdf
                    17-0040 005366836.pdf
                    17-0040 001529836.pdf
                    17-0040 000002819.pdf
                    imaoe001.pnq


Paul:


On July 19, the government disclosed more than 1,070 pages of documents it believes support the
allegations contained in the indictment. See Bates Stamped Records D0J-BP-0004601039-D0J-BP-
0004602110. This production included, to our knowledge, all of the emails and other internal
Backpage documents that are referenced in the indictment. It's therefore surprising to hear you
contend that "[a]lthough [it] included a few of the emails referenced in the indictment, it did not
include many of the documents, including copies of the ads." Other than victim ads (which are
addressed in more detail below), we believe the July 19 disclosure was quite comprehensive.
Furthermore, we intend to disclose the additional documents we believe support the new
allegations contained in the superseding indictment within the next few weeks.


We also intend to provide victim-related materials (including the ads discussed in Counts 2-51).
Although we hope to include this material in our next wave of disclosure, the privacy-redaction
process is time-consuming.


With respect to the Backnage.com server data, we are still trying to address some technical issues
and hope to make it available to the defense in the near future. That said, it is massive in volume, so
it may make sense for your technical folks to speak directly with our technical folks to ensure that
everybody is on the same page.


Finally, with respect to CoStar materials, enclosed with this email are some individual documents
that we believe are relevant and might be utilized at trial. We will continue, in the coming months,
to identify additional CoStar documents that are relevant, although we don't anticipate that the
number of documents so identified will be voluminous.



Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 I reginald.jones4Pusdoj.gov


From: Kristina Drewery [mailto:kdrewery@Iglaw.com] On Behalf Of Paul Cambria
Sent: Wednesday, August 8, 2018 9:22 AM
     Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 12 of 38



To: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>; Rapp, Kevin (USAAZ)
<Kevin.Rapp@usdoj.gov>
Cc: Erin E. McCampbell <emccampbell@Iglaw.com>
Subject: Discovery updates


Kevin and Reggie:


When we conferred on July 3 about the government's production of documents to the
defendants, you said you would be producing to us, in short order, copies of all the documents
referenced in the indictment, including copies of ads, emails, and the like. Although your
subsequent "hot docs" production included a few of the emails referenced in the indictment,
it did not include many of the documents, including copies of the ads. When can we expect to
see the remainder of the documents referenced in the indictment (and now superseding
indictment)?


Also, at the end of that same call we discussed the status of the Backpage.com website and
related databases, and our need to access data from the website/databases. You said you
would inquire of your technical folks about the status of the Backpage.com
website/databases. We've not heard back from you on that point either.


Finally, you also said you would disclose individual documents from the "CoStar" production
that you viewed as relevant to the indictment. Your "hot docs" production included a few
emails mentioning Avion. Are those emails the universe of documents from the "CoStar"
production that you view as relevant to the indictment? Or do you expect to produce
additional documents (and, if so, when)?




         Lipsitz Green
         Scime Cambria_
         Kristina Drewery
         Legal Assistant to Paul J. Cambria, Jr.


         42 Delaware Ave I Suite 120 I Buffalo, NY 14202
         TEL 716 849 1333 x346 I FAX 716 855 1580
         email I website I map




NOTICE: This message contains privileged and confidential information intended only for the use of the persons named
above. If you are not the intended recipient, you are hereby notified that any distribution or copying of this message is
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 13 of 38



prohibited.
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 14 of 38




       EXHIBIT D
       Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 15 of 38


                                                       U.S. Department of Justice




                                                       United States Attorney
                                                       District of Arizona
                                                     Two Renaissance Square               Main: (602) 514-7500
                                                     40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                     Phoenix, AZ 85004-4408

                                                     July 19, 2018



Paul J. Cambria Jr.              Jim Grant                                    Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine, LLP                   Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,     1201 Third Avenue,                           1919 Pennsylvania Avenue N.W.,
LLC                              Suite 2200                                   Suite 800
42 Delaware Ave, Suite 120       Seattle, WA 98101                            Washington, DC 20006
Buffalo, NY 14202                (attorney for Lacey and Larkin)              (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienart, Jr., Esq.  Michael D. Kimerer, Esq.                        Bruce Feder, Esq.
Bienart, Miller & Katzman,    1313 E. Osborn Road,                            2930 East Camelback Road,
PLC                           Suite 100                                       Suite 160
903 Calle Amanecer, Suite 350 Phoenix, AZ 85014                               Phoenix, AZ 85016
San Clemente, CA 92673        (attorney for Jed Brunst)                       (attorney for Scott Spear)
(attorney for James Larkin)

KC Maxwell, Esq.                 Mike Piccarreta, Esq.                        Steve Weiss
Maxwell Law PC                   Piccarreta Davis Keenan Fidel, PC            Attorney at Law
899 Ellis Street                 2 East Congress Street,                      Karp & Weiss, PC
San Francisco, CA 94104          Suite 1000                                   3060 North Swan Rd.
(attorney for Dan Hyer)          Tucson, AZ 85701                             Tucson, AZ 85712
                                 (attorney for Andrew Padilla)                (attorney for Joye Vaught)


         Re:      U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

          Pursuant to the government's agreement to disclose documents it believes support the
  allegations contained in the indictment, please find enclosed a DVD containing the following Bates
  Stamped records:
      Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 16 of 38


Lacey, et. al.
July 19, 2018
Page 2

    • "Hot Does" — D0J-BP-0004601039-D0J-BP-00046021101

This disclosure is without prejudice and will be supplemented throughout the case.

         Please let us know if you have any questions or concerns.


                                                                   Sincerely,

                                                                   ELIZABETH A. STRANGE
                                                                   First Assistant United States
                                                                   Attorney

                                                                   s/Reginald E. Jones
                                                                   REGINALD E. JONES
                                                                   Senior Trial Attorney, USDOJ

                                                                   KEVIN M. RAPP
                                                                   MARGARET PERLMETER
                                                                   PETER S. KOZINETS
                                                                   ANDREW STONE
                                                                   Assistant U.S. Attorneys
                                                                   JOHN J. KUCERA
                                                                   Special Assistant U.S. Attorney



Enclosures




1 A DVD containing disclosure for defendants Michael Lacey and James Larkin are being provided to Paul J.
Cambria Jr. and Thomas H. Bienart Jr., respectively.
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 17 of 38




       EXHIBIT E
       Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 18 of 38


                                                      U.S. Department of Justice




                                                      United States Attorney
                                                      District of Arizona
                                                    Two Renaissance Square               Main: (602) 514-7500
                                                    40 N. Central Ave., Suite 1800    Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408

                                                    September 24, 2018



Paul J. Cambria Jr.              Jim Grant                                   Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine, LLP                  Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,     1201 Third Avenue,                          1919 Pennsylvania Avenue N.W.,
LLC                              Suite 2200                                  Suite 800
42 Delaware Ave, Suite 120       Seattle, WA 98101                           Washington, DC 20006
Buffalo, NY 14202                (attorney for Lacey and Larkin)             (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienart, Jr., Esq.  Michael D. Kimerer, Esq.                       Bruce Feder, Esq.
Bienart, Miller & Katzman,    1313 E. Osborn Road,                           2930 East Camelback Road,
PLC                           Suite 100                                      Suite 160
903 Calle Amanecer, Suite 350 Phoenix, AZ 85014                              Phoenix, AZ 85016
San Clemente, CA 92673        (attorney for Jed Brunst)                      (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.            Steve Weiss                                 Gary Lincenberg
Piccarreta Davis Keenan Fidel,   Attorney at Law                             Bird, Marella, Boxer, Wolpert,
PC                               Karp & Weiss, PC                            Nessim, Drooks, Lincenberg &
2 East Congress Street,          3060 North Swan Rd.                         Rhow, P.C.
Suite 1000                       Tucson, AZ 85712                            1875 Century Park East
Tucson, AZ 85701                 (attorney for Joye Vaught)                  23°' Floor
(attorney for Andrew Padilla)                                                Los Angeles, CA 90067
                                                                             (attorney for Jed Bruns°


         Re:      U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

         Pursuant to your request for discovery and the government's obligations under Fed. R.
  Crim. P. 16 and the stipulated scheduling order in this case, please find enclosed a thumb drive
        Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 19 of 38


Lacey, et. al. Discovery Letter 1
September 24, 2018
Page 2

containing the government's fourth disclosure.1 The thumb drive contains the following Bates
Stamped records:

    • Backpage Agendas — D0J-BP-0004602111-D0J-BP-0004602507
    • Backpage Superseding Indictment "Hot Does" — D0J-BP-0004602508-D0J-BP-
      0004602851
    • Co-Star "Hot Does" — D0J-BP-0004602852-D0J-BP-0004602926
    • Financial Records — D0J-BP-0004602927-D0J-BP-0004683544

Please call with any questions or concerns.


                                                                    Sincerely,


                                                                    BRIAN BENCZKOWSKI
                                                                    Assistant Attorney General
                                                                    Criminal Division
                                                                    U.S. Department of Justice
                                                                    REGINALD E. JONES
                                                                    /s Reginald Jones
                                                                    Senior Trial Attorney, CEOS
                                                                    (202) 616-2807
                                                                    regina1d.jones4@usdoj .gov

                                                                    ELIZABETH A. STRANGE
                                                                    First Assistant U.S. Attorney

                                                                    KEVIN M. RAPP
                                                                    MARGARET PERLMETER
                                                                    PETER S. KOZINETS
                                                                    ANDREW STONE
                                                                    Assistant United States Attorneys
                                                                    JOHN J. KUCERA
                                                                    Special Assistant U.S. Attorney



Enclosures




  A thumb drive containing disclosure for defendants Michael Lacey, James Larkin, and Jed Brunst are being
provided to Paul J. Cambria Jr., Thomas H. Bienart Jr., and Michael Kimerer respectively.
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 20 of 38




       EXHIBIT F
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 21 of 38




From:             Lanza Dominic (USAAZI
To:               Michael Piccarreta
Cc:               Rano, Kevin (USAAZ); 3ones, Reginald (CRM); Perimeter, Margaret (USAAZ1
Subject:          RE: Andrew Padilla
Date:             Thursday, December 21, 2017 4:59:41 PM
Attachments:      Padilla Docs.ocif


Hi, Mike:


Nice speaking with you today. Here are some of the case citations I mentioned, which involve
prosecutions under 18 USC 1952 (Travel Act) and 18 USC 1956/1957 (money laundering) of folks
who were helping facilitate escort businesses or strip clubs that were fronts for prostitution:


        • United States v. Nader, 542 F.3d 713 (9th Cir. 2008) (affirming Travel Act convictions of
        the owner and operator of a massage studio that operated as a front for prostitution).


        • United States v. Vitich, 357 F. Supp. 102 (W.D. Wisc. 1973) (sustaining Travel Act charges
        against the operators of a laundry service who supplied sheets, towels, and linens to
        prostitutes who were operating out of a casino hotel—the provision of laundry services was
        enough to "facilitate" a state-law prostitution offense).


        • United States v. Hurant, 2017 WL 3475052 (E.D.N.Y. 2017) (founder of MyRentBoy.com
        pleaded guilty to 1952 charges)


        • United States v. Omuro N.D. Cal. No. CR 14-CR-336-WHO (founder of MyRedbook.com
        pleaded guilty to 1952 charges).
        • United States v. Sigalow, 812 F.2d 783 (2d Cir. 1987) (affirming Travel Act conviction of the
        manager of a massage parlor thIat acted as a front for prostitution and holding that the
        company's publication of advertisements in The Village Voice helped supply the requisite
        interstate link)


        • United States v. Fedele, 2014 WL 3847402 (W.D. Ark. 2014) ("[T]he Government did not
        have to prove that the Defendant persuaded, induced, enticed, or coerced the escorts to
        have sexual relations with clients; rather, the Government only had to prove that Defendant
        knew the escorts were engaging in acts of prostitution and that Defendant used a facility of
        interstate commerce to facilitate the carrying on of this activity.").


        • United States v. Baker, 227 F.3d 955 (7th Cir. 2000) (holding that all of the ATM
        transactions and bank transactions of a massage parlor that was a front for prostitution can
        be charged as promotional money laundering: "It is not necessary, as Baker contends, for
        the government to separate out income from bona fide massages (whatever those were)
        from income from sexual services.").


Also, I've enclosed some of documents that we discussed during the meeting. This email includes all
of the .pdf files that we discussed, which I've combined into a single file. In a few moments, I'll be
sending a separate email containing all of the Word docs, Excel sheets, and Powerpoint
presentations that we discussed. (Space limitations prevent me from including everything in a single
     Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 22 of 38
      1111111111111111111111111111111111111111111111._




  email.)


 Please let me know if you need anything else. Otherwise, happy holidays and hope to hear from you
 in January.


 -Dom




 From:' Michael Piccarreta [mailto:m1p@pd-law.cornj
 Sent: Monday, December 18, 2017 3:33 PM
 To: Lanza, Dominic ((JSAAZ) <DLanza@usa.doj.gov>; Rapp, Kevin (USAAZ) <KRapp@usa.doj.gov>
 Subject: RE: Andrew Padilla


 We are on for Thursday 9 am at your office. mlp

 Michael L. Piccarreta, Esq.
 Piccarreta Davis Keenan Fidel PC I 2 East Congress Street, Suite 1000, Tucson, AZ 85701
 t 520.622.6900, ext. 133 If 520-622-0521 I www pd-law,com


 From: Lanza, Dominic (USAAZ) [mailto:Dominic.Lanzausdoj.gov]
 Sent: Wednesday, December 13, 2017 10:43 AM
 To: Michael Piccarreta; Rapp, Kevin (USAAZ)
 Subject: RE: Andrew Padilla

 Yes, that works. Thanks. 602-514-7651.


 From: Michael Piccarreta [mailto:mlpftpd-law.corn]
 Sent: Wednesday, December 13, 2017 10:18 AM
 To: Lanza, Dominic (USAAZ) <DLanzaPusa.cloj.gov>; Rapp, Kevin (USAAZ) <KRappPusa.doj.gov>
 Subject: RE: Andrew Padilla,


 I will call you tomorrow after lunch 2pmish. Does that wok for you? mlp

• Michael L. Piccarreta, Esq.
  Piccarreta Davis Keenan Fidel PC I 2 East Congress Street, Suite 1000, Tucson, AZ 85701
  t 520.622.6900, ext. 133 If 520-622-0521 I www.pd-law.com


 From: Lanza, Dominic (USAAZ) [mailto:Dominiclanza(ausdoj.gov]
 Sent: Wednesday, December 13, 2017 9:35 AM
 To: Rapp; Kevin (USAAZ); Michael Piccarreta
 Subject: RE: Andrew Padilla

 Hi, Mike:


 Just wanted to follow up on this. I'm pretty free this afternoon (other than 2:30 — 3:30) or tomorrow
 afternoon if you have a few minutes.
   Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 23 of 38




From: Rapp, Kevin (USAAZ)
Sent: Wednesday, December 06, 2017 4:29 PM
To: Michael Piccarreta <mIpPpd-law.com>
Cc: Lanza, Dominic (USAAZ) <DLanzaPusa.doj.gov>
Subject: Re: Andrew Padilla


Yes, no problem. We are around next week.


Sent from my iPhone


On Dec 6, 2017, at 407 PM, Michael Piccarreta <mlpPpd-law.com> wrote:

      Is next Week ok? I am wrapping up a trial but should be back in the office next week.
      Mlp

      Sent from my iPad


      On Dec 4, 2017, at 10:42 AM, Rapp, Kevin (USAAZ) <Kevin.RappPusdoj.gov> wrote:

            Mike:


            We received your letter last week. Let us know if you have a time for a call
            this week. Thanks.

            Kevin M. Rapp l Assistant U.S. Attorney
            Senior Litigation Counsel
            Financial Crimes and Public Integrity Section
            U.S. Department of Justice I Office of the United States Attorney
            40 N. Central Ave., Ste. 1200, Phoenix, AZ 85004
            602.514.7609, kevin.rapp@usdoj.gov




            Kevin M. Rapp Assistant U.S. Attorney
            Senior Litigation Counsel
            Financial Crimes and Public Integrity Section
            U.S. Department of Justice I Office of the United States Attorney
            40 N. Central Ave., Ste. 1200, Phoenix, AZ 85004
            602.514.7609, kevin.rapp@usdoj.gov
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 24 of 38




       EXHIBIT G
     Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 25 of 38




From:                    Bruce Feder
To:                      Jones, Reginald (CRM)
Cc:                      Ram Kevin (USAAZ); Feder Law
Subject:                 Re: Indictment-related documents specific to Spear - email 1
Date:                    Monday, August 27, 2018 2:25:29 PM



Reggie,
  I received the emails. On 9/6, I'm available anytime in the afternoon.


Bruce Feder
2930 East Came!back Road, Suite 160
Phoenix, Arizona 85016
(602) 257-0135
bf@federlawpa.com

Confidentiality Notice
This email or fax, including attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. 1510 et seq. The information
contained in this electronic mail or fax transmission, including any accompanying attachment, is intended solely for its authorized
recipient, and may be confidential and/or legally privileged. If you are not an intended recipient, or responsible for delivering some or all
of this transmission to an intended recipient, you have received this transmission in error and are hereby notified that you are strictly
prohibited from reading, copying, printing, distributing, or disclosing any of the information contained in it. In that event, please contact
me immediately by telephone at (602) 257-0135 or by electronic email at bf@federlawpa.com and delete the original and all copies of
this transmission, including any attachments, without reading or saving them in any manner.




From: Jones, Reginald (CRM) <Reginald.Jones4@usdoj.gov>
Sent: Sunday, August 26, 2018 6:14 PM
To: Bruce Feder
Cc: Rapp, Kevin (USAAZ)
Subject: Indictment-related documents specific to Spear - email 1


Bruce,


As a follow up to your request for indictment specific documents related to Spear, please find
attached more than 50 hot docs specifically relating to Spear. I'll send the attachments in
several emails. Please confirm that you have received all emails and attachments.


Additionally, I know we had originally set Tuesday at 1:30pm PT/4:30 ET to discuss these
documents and your client's exposure, but I recently learned that I'll be out of the office most
of this week. Could we please move our call to Thursday September 6th? I'm available
anytime that day so let me know what time works best for your schedule.


Thanks,
Reggie
   Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 26 of 38




Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 I reginaldjones4Pusdoj.gov
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 27 of 38




       EXHIBIT H
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 28 of 38




From:            Jones, Reginald (CRM)
To:              Michael Kimerer
Cc:              Rapp, Kevin (USAAZ); glincenbeitabirdmarella.com; Ariel A. Neuman (aneumanebirdmarella.com);
                 gpanchapakesan(abirdmarella.com
Subject:         RE: Jed Brunst-tot documents" - EMAIL 1
Date:            Wednesday, October 3, 2018 10:15:00 AM
Attachments:     Brunst - website technology.pdf
                 Brunst - signature card.pdf
                 Brunst - Cereus properties.pdf
                 I, paragraph 141 part 2.pdf
                 I, Paragraph 142.pdf
                    paragraph 119 part 2.pdf
                 SSI, Paragraph 57 attachment.xlsx


A few additional "hot docs" pertaining to Brunst attached.


From: Michael Kimerer [mailto:mdk@kimerer.com]
Sent: Tuesday, October 2, 2018 3:25 PM
To: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>
Cc: Rapp, Kevin (USAAZ) <Kevin.Rapp@usdotgov>; glincenberg@birdmarella.com; Ariel A. Neuman
(aneuman@birdmarella.com) <aneuman@birdmarella.com>; gpanchapakesan@birdmarella.com
Subject: RE: Jed Brunst-"hot documents" - EMAIL 1


Reggie-


Thank you for responding so quickly to my request for the "Hot Docs" that relate to our client Jed
Brunst. I have forwarded them to Gary Lincenberg's firm who are also counsel of record for Jed. It
would be helpful if you could include those attorneys in any future communications. Their email
addresses are above.


When we've had a chance to review the "hot docs" we may well have some questions for you.
Thanks again.


Best-


Mike


Michael D. Kimerer, Esq.

           KIMERER & DERRICK, P.C.
           THE BEST IN CRIMINAL DEFENSE

Telephone: (602) 279.5900
Email: mdk@kimerer.com

1313 E. Osborn Road, Phoenix, AZ 85014
wwvv.kimerer.com
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 29 of 38




From:            Jones, Reginald (CRM)
To:              Michael Kimerer
Cc:              Rapp, Kevin (USAAZ)
Subject:         RE: Jed Brunst-"hot documents" - EMAIL 1
Date:            Tuesday, October 2, 2018 10:36:00 AM
Attachments:     I, Paragraph 26.pdf
                 I. Paragraph 28-30.pdf
                 I, Paragraph 97.pdf
                 I, Paragraph 100.pdf
                 I, Paragraph 117 part 1.pdf
                 I, Paragraph 117 part 2.pdf
                 I, Paragraph 119.pdf
                 I Paragraph 140.pdf
                 I, Paragraph 141, part 1.pdf
                 I, Paragraph 143.pdf


Mike,


Per your request, we have segregated approximately 35 "hot docs" that pertain to the allegations
against Brunst. I will send these documents to you in several emails.
Once you have reviewed these documents, let us know if you would like to schedule a call to discuss
the significance of these documents and the allegations against Mr. Brunst in further detail.


Best,
Reggie


Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 I reginaldjones4Pusdoj.gov




From: Rapp, Kevin (USAAZ) [mailto:Kevin.Rapp@usdoj.gov]
Sent: Monday, October 1, 2018 5:32 PM
To: Michael Kimerer <mdk@kimerer.com>
Cc: Jones, Reginald (CRM) <Reginaldiones@CRM.USDOIGOV>
Subject: RE: Jed Brunst-"hot documents"


Mike,


Reggie advises that we should have the hot docs to you by Wednesday. Thanks.


Kevin


From: Michael Kimerer <mdkPkimerer.com >
Sent: Monday, September 24, 2018 2:11 PM
To: Rapp, Kevin (USAAZ) <KRappP usa.dotgov>
Cc: Gary S. Lincenberg <glincenbery@birdmarella.com>; Ariel A. Neuman
(aneumanPbirdmarella.com ) <aneumanl@birdmarella.com>; gpanchapakesanPbirdmarella.com;
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 30 of 38




Jones, Reginald (CRM) <Reginaldiones4Pusdoj.gov>; Kozinets, Peter (USAAZ)
<PKozinetsPusa.doj.gov>; Stone, Andrew (USAAZ) <AStonelPusa.doj.gov>
Subject: RE: Jed Brunst-"hot documents"


Kevin-


It would be great and much appreciated if you could segregate the "hot documents" relating to Jed
and get them to us next week.


Mike




Michael D. Kimerer, Esq.

  An* KIMERER               & DERRICK, P.C.
           THE BEST IN CRIMINAL DEFENSE

Telephone: (602) 279.5900
Email: mdk@kimerer.com

1313 E. Osborn Road, Phoenix, AZ 85014
www.kimerer.com




From: Rapp, Kevin (USAAZ) [mailto:Kevin.Rapp(ausdoj.gov]
Sent: Monday, September 24, 2018 2:02 PM
To: Michael Kimerer
Cc: Gary S. Lincenberg; Ariel A. Neuman (aneumanbirdmarella.com);
gpanchapakesanbirdmarella.com; Jones, Reginald (CRM); Kozinets, Peter (USAAZ); Stone, Andrew
(USAAZ)
Subject: RE: Jed Brunst-"hot documents"

Mike,


The "hot docs" are documents related specifically to the allegations contained in the superseding
indictment. These docs are going out day. They are not segregated by defendant but we could
segregate them for Brunst and send them next week if you would like. We are always willing to
discuss the significance of the documents. Just let us know.


Best,



Kevin M. Rapp' Assistant U.S. Attorney
Senior Litigation Counsel
Financial Crimes and Public Integrity Section
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 31 of 38




U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp(&usdoj.gov




From: Michael Kimerer <mdkPkimerer.com>
Sent: Monday, September 24, 2018 1:41 PM
To: Rapp, Kevin (USAAZ) <KRappPusa.doLgov>
Cc: Gary S. Lincenberg <glincenbergPbirdmarella.com>; Ariel A. Neuman
(aneumanPbirdmarella.com ) <aneuman@birdmarella.com>; gpanchapakesanPbirdmarella.com
Subject: RE: Jed Brunst-"hot documents"


Kevin-


Thanks for getting back to me about the "hot documents" pertaining to Jed Brunst. Will the "hot
documents" that we will be receiving regarding Jed's allegations be segregated as to him or included
with a "generic" group of "hot documents" for all defendants? It would be helpful if you could
segregate them. Also we've all been talking about "hot documents", but I'm not sure exactly what
that means. Other than testimony, are these the documents that provide the most incriminating
evidence against each defendant?


After we have had a chance to review all the "hot documents" pertaining to Jed, we may want to
accept your invitation to sit down and discuss them.


Best regards-


Mike




Michael D. Kimerer, Esq.

 "41mth'   KIMERER EL DERRICK, RC.
           THE BEST IN CRIMINAL DEFENSE

Telephone: (602) 279.5900
Email: mdk@kimerer.com

1313 E. Osborn Road, Phoenix, AZ 85014
www.kimerer.com
    Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 32 of 38




From: Rapp, Kevin (USAAZ) [m a i Ito : Kevin. Ra pp(a usd oj goy]
Sent: Wednesday, September 19, 2018 3:54 PM
To: Michael Kimerer
Subject: RE: Jed Brunst-"hot documents"

Mike,


You should be receiving hot docs through discovery this week or next. After you have an
opportunity to review let me know if you want to discuss.


Best,




Kevin M. Rapp' Assistant U.S. Attorney
Senior Litigation Counsel
Financial Crimes and Public Integrity Section
U.S. Department of Justice I Office of the United States Attorney
40 N. Central Ave., Ste. 1800, Phoenix, AZ 85004
602.514.7609, kevin.rapp@usdoj.gov




From: Michael Kimerer <mdk@kimerer.com >
Sent: Thursday, September 13, 2018 1:27 PM
To: Rapp, Kevin (USAAZ) <KRappPusa.doj.gov>
Subject: Jed Brunst-"hot documents"



Kevin-


Several weeks ago, before the Superseding Indictment was filed, you shared with me some of the
"hot documents" that pertained to the allegations against Jed Brunst. You indicated there may be
others but gave me what was readily available. Would you check and see if there are any other "hot
documents" pertaining to Jed and share copies with me so we have a complete set of what you think
are the "hot documents" that support the Brunst allegations.


Hope all is well.


Mike


Michael D. Kimerer, Esq.
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 33 of 38




       EXHIBIT I
               Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 34 of 38


Jones, Reginald (CRM)

From:                            Jones, Reginald (CRM)
Sent:                            Wednesday, January 9, 2019 3:17 PM
To:                              'sweiss@karpweiss.com'; 'cmcgarvey@karpweiss.com'; 'vvitolo@karpweiss.com'
Cc:                              Rapp, Kevin (USAAZ)
Subject:                         Joyce Vaught - "hot docs"
Attachments:                     SSI, paragraph 139.pdf; SSI, paragraph 145.pdf; SSI, paragraph 148.pdf; SSI, paragraph
                                 149.pdf; SSI, paragraph 157, part 1.pdf; SSI, paragraph 157, part 2.pdf; SSI, paragraph
                                 185.pdf; SSI, paragraph 129.pdf; SSI, paragraph 133.pdf; SSI, paragraph 137.pdf



Good afternoon, Steve:

As you are aware, we have provided defense counsel with "hot docs" related to allegations contained in the indictment
and superseding indictment in this case. We also want to provide you with approximately 25 "hot docs" that pertain
specifically to the allegations against Defendant Joye Vaught. I will send these documents to you in several emails.
When you have reviewed these documents, let us know if you would like to schedule a call to discuss their significance
and the allegations against Vaught in detail.

Best,
Reggie

Reginald E. Jones
U.S. Department of Justice, Criminal Division
T: 202.616.2807 J reginald.iones4@usdoi.gov




                                                          1
Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 35 of 38




       EXHIBIT J
       Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 36 of 38


                                                      U.S. Department of Justice




                                                      United States Attorney
                                                      District of Arizona
                                                     The Two Renaissance Square           Main: (602) 514-7500
                                                    40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                    Phoenix, AZ 85004-4408

                                                    December 10, 2018

Paul J. Cambria Jr.              Jim Grant                                    Robert Corn-Revere
Attorney at Law                  Davis Wright Tremaine LLP                    Davis Wright Tremaine LLP
Lipsitz Green Scime Cambria      1201 Third Avenue, Suite 2200,               1919 Pennsylvania Avenue NW,
42 Delaware Ave Suite 120        Seattle, WA 98101                            Suite 800
Buffalo, NY 14202                (attorney for Lacey and Larkin)              Washington, DC 20006
(attorney for Michael Lacey)                                                  (attorney for Lacey and Larkin)

Thomas H. Bienart, Jr., Esq.     Michael D. Kimerer, Esq.                     Bruce Feder, Esq.
Beinart, Miller & Katzman,       1313 E. Osborn Road                          2930 East Camelback Road, Suite
PLC                              Phoenix, AZ 85014                            160
903 Calle Amanecer, Suite 350    (attorney for Jed Brunst)                    Phoenix, Arizona 85016
San Clemente, CA 92673                                                        (attorney for Scott Spear)
(attorney for James Larkin)


Gary Lincenberg,Esq.             Mike Piccarreta, Esq.                        Steve Weiss
Arid l A. Neuman, Esq.           Piccarreta Davis Keenan Fidel PC             Attorney at Law
Bird, MareIla, Boxer, Wolpert,   2 East Congress Street, Suite 1000           Karp & Weiss, P.C.
Nessim, Drooks, Lincenberg &     Tucson, AZ 85701                             3060 North Swan Rd.
Rhow, P.C.                       (attorney for Andrew Padilla)                Tucson, Arizona 85712
1875 Century Park East, 23rd                                                  (attorney for Joye Vaught)
Floor
Los Angeles, California
90067-2561
(attorney for Jed Brunst)

         Re:      U.S. v. Michael Lacey, et al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

         This letter is meant to address the content on a number of servers that were seized and how
  we intend to comply with our Rule 16 obligations. As background, the United States seized 32
  servers and three hard drives located in Tucson at an Internet service provider known as Desert
  Net. Desert Net was the primary domestic (Internet) host for Backpage. The servers have varying
     Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 37 of 38


December 10, 2018
Page 2




amounts of storage: some have 14.4 Terabyte (TB), another 7.2 TB, others 19.2 TB while others
have 120 TB of storage. We have not gone through every server to determine the capacity. In the
last subpoena we wrote, we estimated the capacity at approximately 500 TB or 1/2 petabyte (PB).
Five additional servers were seized from Dallas, TX; one from Backpage Headquarters, and four
additional servers from a datacenter in Dallas. Investigating agents also located 40 servers at a
datacenter in Amsterdam, the Netherlands. Agents took possession of nine of the 40 servers in
Amsterdam pursuant to an MLAT request and brought those servers to the Pocatello FBI office
for examination. To date, two of the servers seized from the Tucson, AZ datacenter have been
imaged, and the examination is ongoing. Also, four of the servers from the Amsterdam datacenter
have been imaged.

        All seized servers are being prioritized to be added to the queue to be imaged and prepared
for review. One of the domestic servers contain literally millions of images that were uploaded
for postings. The second server has over 100 separate databases which were used by Backpage to
house, organize, and store data for the Backpage websites. The server's databases were named
based on geographic regions. Some databases correlate with airport codes and others are a three-
letter code that represent a yet undetermined geographic region. From this server we have access
to the raw database files and are working to reconstruct the .ibd and .frm database files. These raw
database files cannot be simply reviewed or loaded into a viewer to reconstruct the data. We are
currently working on a solution to review these database files and correlate the images posed to
the image server to the posts from the database files. Investigators were informed by the DesertNet
administrators that the 31 servers remaining in Amsterdam did not contain pertinent data, but were
utilized for frontend websites associated with Backpage. Once all servers are imaged,
investigators will be able to provide hash verified image copies of all imaged drives. Due to the
capacity of the Backpage servers this will be a time intensive undertaking and the imaged copies
will be distributed over hundreds of hard disk drives.

        In the final analysis, these servers contain millions of postings, both domestic and
international, that are typical of the ads that are referenced in the PSI report, the Superseding
Indictment, and provided discovery. As you know, the international postings contain considerably
more explicit text and photos indicative of prostitution because they were not subject to moderation
and in some of the countries, unlike the United States, prostitution is legal. A random sampling
demonstrates that the domestic postings are typical of all too familiar ads that contain coded text
and photos indicative of prostitution. It is unclear how a review of each posting would lend itself
to the stated defense that they are protected by the First Amendment. In any event, we intend to
provide defendants a single copy of the hard drives for review. If you disagree with this process
please advise so that we may promptly raise this issue with the Court.
     Case 2:18-cr-00422-SPL Document 444-1 Filed 01/18/19 Page 38 of 38


December 10, 2018
Page 3




                                             BRIAN BENCZKOWSKI
                                             Assistant Attorney General
                                             Criminal Division
                                             U.S. Department of Justice
                                             REGINALD E. JONES
                                             Senior Trial Attorney, CEOS
                                             (202) 616-2807
                                             regina ld ones4@usdoj gov
                                             ELIZABETH A. STRANGE
                                             First Assistant U.S. Attorney


                                             s/ Kevin M. Rapp
                                             KEVIN M. RAPP
                                             MARGARET PERLMETER
                                             PETER S. KOZINETS
                                             ANDREW STONE
                                             Assistant United States Attorneys
                                             JOHN J. KUCERA
                                             Special Assistant U.S. Attorney
